                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

   JOSHUA DICKINSON,                                 )
                                                     )
                Plaintiff,                           )
                                                     )
   v.
                                                     )
   MOBILE COUNTY, ALABAMA;                           )
   MOBILE COUNTY SHERIFF SAM                         ) CASE NO. 1:19-cv-00706-JB-B
   COCHRAN; METRO JAIL WARDEN                        )
   NOAH PRICE “TREY” OLIVER, III; et                 )
   al,                                               )
                                                     )
                Defendants.
                                                     )
                                                     )
                                                     )
                     DEFENDANT MOBILE COUNTY’S
        MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED COMPLAINT

        Defendant MOBILE COUNTY, ALABAMA (hereinafter the “County”), by and through

undersigned counsel, files this brief in support of its motion to dismiss Plaintiff’s Third Amended

Complaint (Doc. 51) pursuant to Fed. R. Civ. P. 12(b)(6).

        As an initial matter, the County adopts and incorporates its Motion to Dismiss Plaintiff’s

Second Amended Complaint (Doc. 33) as if fully stated herein pursuant to Fed. R. Civ. P. 10(c).

The County believes the same grounds and authority submitted in its motion to dismiss the Second

Amended Complaint apply with equal force to the Third Amended Complaint, which primarily

adds additional individual defendants and corporate defendant Naphcare, Inc., and introduces an

excerpt from an 11-year-old letter from the U.S. Department of Justice relating to on-site

inspections at the MCMJ that occurred over sixteen (16) years ago. (Doc. 51 at ¶ 63.)

        By amending his complaint a third time, Plaintiff has now alleged that additional parties,

individual and corporate, are responsible for his injuries. These new claims include alleged
failures by Defendants Naphcare and Holsten to “meet the standard of care applicable to inmates,”

implement “adequate policies and procedures,” and “mak[e] housing assignments or

recommendations that do not endanger inmate safety.” (Id. at ¶ 98.) These additional allegations

add to the numerous allegations Plaintiff has made against Defendants Cochran and Oliver that

relate to the daily operation of the jail, of which the County has no responsibility under Alabama

law. See Marsh v. Butler County, 268 F.3d 1014, 1027 (11th Cir. 2001) (“Alabama counties have

no responsibility for daily operation of county jails and no authority to dictate how jails are run…”)

For the County to be liable, its failure to maintain the jail must be the “moving force” behind the

constitutional deprivation. Okla. City v. Tuttle, 471 U.S. 808, 819 (1985) (plurality opinion)

(quoting Polk County v. Dodson, 454 U.S. 312, 326 (1981)). If all allegations in the Third

Amended Complaint, including all the allegations made against the individual defendants and

Naphcare, are accepted by the Court as true for purposes of reviewing the County’s motion to

dismiss, it cannot reasonably be concluded that the County’s alleged failure to maintain the

physical plant of the jail was the “moving force” behind Plaintiff’s injuries.

       Plaintiff’s claim against the County remains focused on an attempt to show a causal

connection between the physical size of the inmate processing area and the subject attack, with an

unsupported conclusory statement that the County “had been aware for years” that the size of the

processing area was a problem. (Doc. 51 at ¶¶ 59-61.) The addition of an excerpt from the 2009

DOJ letter (Id. at ¶ 63) does nothing to support Plaintiff’s claim that the County had such notice,

as it related only to issues of daily operation for which the County cannot be liable. Marsh, 268

F.3d at 1027. The full DOJ letter, which Plaintiff references by website link in the Third Amended

Complaint, includes a section on “Recommended Remedial Measures,” under which there is a




                                                  2
subsection on “Security, Supervision, and Protection From Harm.”1 Of the six (6) DOJ

recommendations regarding protection from harm, none of them include increasing the size of the

inmate processing area or making any other physical modifications to the size of the MCMJ, and

each of them relate to daily operations for which the County cannot be liable. Accordingly, the

DOJ letter cannot be construed to show notice to the County that the alleged insufficient size of

the inmate processing area “so obviously” created unreasonably unsafe conditions and that the

County’s policymakers were “deliberately indifferent” to the same. See Vinson v. Clarke County,

10 F. Supp. 2d 1282, 1300 (S.D. Ala. 1998) (citing City of Canton v. Harris, 489 U.S. 378, 396

(1989)).

       Plaintiff’s mere conclusory allegations as stated in Count I of the Third Amended

Complaint are insufficient to support a maintainable claim under § 1983, and there are likewise no

actual facts alleged which are sufficient to plausibly support a claim of actual “deliberate

indifference” by the County. Wyke v. Polk Cty. Sch. Bd., 129 F.3d 560, 568 (11th Cir. 1997) (“to

prevail on a § 1983 claim against a local government entity, a plaintiff must prove both that her

harm was caused by a constitutional violation and that the government entity is responsible for

that violation,” and the government as an entity is responsible under § 1983 “[only] when [the]

execution of [its] policy or custom … inflicts the injury”). Because Plaintiff has not met his burden

of identifying a County “policy or custom” that caused the deprivation at issue, his § 1983 claim

against the County should be dismissed.


       Respectfully Submitted,                        /s/ A. Patrick Dungan
                                                      JAY M. ROSS (ROSSJ6378)
                                                      NEAL C. TOWNSEND (TOWNN0210)
                                                      A. PATRICK DUNGAN (DUNGA0951)
                                                      Attorneys for Mobile County

   1
       https://www.justice.gov/sites/default/files/crt/legacy/2010/12/15/MCMJ_findlet_01-15-
09.pdf at pp. 39-41.
                                                 3
OF COUNSEL:
ADAMS AND REESE LLP
11 North Water Street, Suite 23200
Mobile, Alabama 36602
(251) 433-3234 (phone)
(251) 438-7733 (facsimile)
neal.townsend@arlaw.com
patrick.dungan@arlaw.com
jay.ross@arlaw.com

                               CERTIFICATE OF SERVICE

        I hereby certify that on the 21st day of January, 2020, the foregoing document was filed
using the CM/ECF system which will send notice to counsel listed below:

Henry Brewster, Esq.
HENRY BREWSTER, LLC
205 N. Conception St.
Mobile, AL 36602
hbrewster@brewsterlaw.com
Attorney for Plaintiff

Henry F. Sherrod, III, Esq.
HENRY F. SHERROD, III, P.C
119 South Court Street
Florence, AL 35630
hank@alacivilrights.com
Attorney for Plaintiff

K. Paul Carbo, Jr., Esq.
Michael M. Linder, Jr., Esq.
THE ATCHISON FIRM, P.C.
3030 Knollwood Dr.
Mobile, AL 36693
paul.carbo@atchisonlaw.com
michael.linder@atchisonlaw.com
Attorneys for Sheriff Cochran and Warden Oliver


                                                   /s/ A. Patrick Dungan
                                                   OF COUNSEL




                                               4
